          Case 1:20-cr-00015-JPJ-PMS Document 66 Filed 07/21/21 Page 1 of 1 Pageid#: 332
✎AO 187 (Rev. 7/87) Exhibit and Witness List


                                                 UNITED STATES DISTRICT COURT
                              WESTERN                                                  DISTRICT OF                                              VIRGINIA



               UNITED STATES OF AMERICA
                                                                                                                     EXHIBIT AND WITNESS LIST
                                        V.
                                     COLE CARINI                                                                       Case Number: 1:20CR00015-001

PRESIDING JUDGE                                                    PLAINTIFF’S ATTORNEY                                           DEFENDANT’S ATTORNEY
 James P. Jones, USDJ                                              Whit Pierce, Zachary T. Lee                                        John T. Stanford, AFPD
TRIAL DATE (S)                                                     COURT REPORTER                                                 COURTROOM DEPUTY
7/21/2021                                                           Donna Prather, OCR                                                Lottie Lunsford
 PLF.      DEF.         DATE
                                       MARKED ADMITTED                                                     DESCRIPTION OF EXHIBITS* AND WITNESSES
 NO.       NO.        OFFERED

   1                  7/21/2021           Yes           Yes         Photo - Bedroom of Cole Carini                                                           Micah Childers

   2                  7/21/2021           Yes           Yes         Photo - Bedroom of Cole Carini                                                            Micah Childers

   3                  7/21/2021           Yes           Yes         Photo - Bedroom of Cole Carini - Wall / Whiteboard                                        Micah Childers

   4                  7/21/2021           Yes           Yes         Photo - Formula for HMTD                                                                  Micah Childers

   5                  7/21/2021           Yes           Yes         Photo - CPVC pipe with hole (photo of drawing exhibit 6)                                   Dr. Jason Barrow


   6                  7/21/2021           Yes           Yes         Drawing by defendant of tube with a priming hole                                         Dr. James Barrow

   7                  7/21/2021           Yes           Yes         Photo - plasitc flip top container with electricial wires and residue of HMTD            Dr. James Barrow


   8                  7/21/2021           Yes           Yes         X-ray of plastic container / residue                                                     Dr. James Barrow


   9                  7/21/2021           Yes           Yes         Photo - plastic tube wrapped with tape / wires                                            Dr. James Barrow


  10                  7/21/2021           Yes           Yes         Photo - container wrapped with several layers of tape / wires                             Dr. James Barrow


  11                  7/21/2021           Yes           Yes         Photo - section of CPVC pipe / blast damage                                                 Dr. James Barrow


  12                  7/21/2021           Yes           Yes         Photo - taped pouch filed with BB's                                                        Dr. James Barrow


  13                  7/21/2021           Yes           Yes         Photo - BB's in pouch container ( exh 12)                                                  Dr. James Barrow


  14                  7/21/2021           Yes           Yes         Photos - notebooks of defendant                                                            Dr. James Barrow


  15                  7/21/2021           Yes           Yes         Drawing of pressure cooker device                                                         Dr. James Barrow


  16                  7/21/2021           Yes           Yes         Photo - disasembled pressure cooker device                                                Dr. James Barrow

  17                  7/21/2021           Yes           Yes         Photo - disassembled pressure cooker device / BB's / CPVC Pipes                           Dr. James Barrow


  18                  7/21/2021           Yes           Yes         Photo - pressure cooker device / tubes filed with white powder TATP                       Dr. James Barrow

  19                  7/21/2021           Yes           Yes         Photo of x-ray - pressure cooker before disassemble showig BB's pouch/other Dr. James Barrow

  20                  7/21/2021           Yes           Yes         CD - Video examples of damage by similar explosive devices                               Dr. James Barrow




* Include a notation as to the location of any exhibit not held with the case file or not available because of size.

                                                                                                                                             Page 1 of   1    Pages
